On December 16, 2003, the Defendant was sentenced for the offense of COUNT II: Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 45-9-101(4), MCA, committed to the Montana Department of Corrections for a period of Fifteen (15) years with Ten (10) years suspended with a recommendation that the Department of Corrections place the Defendant in the Intensive Challenge Program. If Defendant successfully completes program and any aftercare programs recommended, she can seek a reduction in sentence; and forfeit any interest in the residence and vehicle; sentence runs consecutive to Teton County Cause No. 03-DC-003 and Lewis & Clark County Cause No. DC-25-2201-239; and other terms and conditions given in the Judgment and Sentence December 16, 2003.
The Amended Judgment and Sentence filed on January 8, 2004, was revoked. On February 22, 2013, the Defendant was sentenced for the offense of COUNT II: Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 45-9-101(4), MCA, a Ten (10) year commitment to the Montana Department of Corrections with Five (5) years suspended. The Court recommends the Defendant be placed in the Elkhorn Treatment Center and successfully complete the program. Once completed, the Defendant is to be released to a pre-release center. This sentence is to run concurrent to the sentence in Teton County Cause No. 03-DC-003; and other terms and conditions set forth in the Judgment and Sentence February 22, 2013.
On October 4,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *78inadequate or excessive.
DATED this 28th day of October, 2013.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 4th day of October, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.